DETAILED ACTION
This action is responsive to the Amendments and Remarks received 06/16/2022 in which claims 3–5 and 13–15 are cancelled, claims 1, 11, 19, and 20 are amended, and no claims are added as new claims.
Response to Arguments
Regarding Applicant’s request to acknowledge priority documents, Examiner is aware of a practice of acknowledging on Form PTO-326 the receipt of foreign priority documents under 35 U.S.C. 119.  Applicant’s filing of a continuation from a PCT application does not constitute a claim to foreign priority under 35 U.S.C. 119.  Accordingly, no acknowledgment by the Office was made.  Applicant should provide authority for Examiner’s consideration regarding whether an acknowledgment in this instance, under these circumstances, is warranted.
On pages 11–12 of the Remarks, Applicant contends the feature added by way of amendment is not taught by the combination of He, Panusopone, and Laroche.  Examiner finds these arguments moot in view of the new grounds of rejection necessitated by amendment.  Particularly, the rejection now additionally relies on the teachings of Liu, which teaches BV clipping so that IBC block vector candidates fall within tile or slice boundaries.  Liu’s Figures demonstrate how the block position coordinates are adjusted by using an offset term subtracted from the position coordinates to clip the BV candidate to a valid position (e.g. within the tile or slice).  See rejection, infra.
Examiner incorporates herein previous Responses to Arguments from the prosecution record.
Other claims are not argued separately.  Remarks, 13.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6–12, and 16–20 are rejected under 35 U.S.C. 103 as being unpatentable over Panusopone (US 2017/0339404 A1), He (US 2017/0289566 A1), Laroche (US 2018/0302645 A1), and Liu (US 2017/0094271 A1).
Regarding claim 1, the combination of Panusopone, He, Laroche, and Liu teaches or suggests a method of processing video data, comprising:  determining, for a conversion between a current video block of a video and a bitstream of the video (Panusopone, ¶¶ 0003, 0006, and 0035:  teach encoding and decoding of a video bitstream by coding, in turn, current video blocks; Examiner notes Applicant’s original claims 8 and 9 explain the recited “conversion” is encoding and/or decoding; see also Panusopone, ¶ 0030:  explaining CUs are “blocks”), an intra block-copy (IBC) history-based block vector predictor candidate table for the current video block with an (IBC) mode (While Panusopone teaches IBC and candidate list construction generally, it does not describe the details of IBC candidate list construction; He, ¶ 0005:  teaches the signaling of IBC mode dictates a specified manner of constructing a candidate list for IBC; He, ¶ 0179:  teaches that the IBC block vector candidates are only valid if they are connected to an already-constructed block, i.e. history-based; see also He, ¶ 0161:  teaches how at most two BV predictors are chosen from a list of six BV candidate predictors wherein two of the candidate predictors are history-based (i.e. last [used])), wherein motion candidates in the IBC history-based block vector predictor candidate table are arranged based on an insertion order of the motion candidates into the IBC history-based block vector predictor candidate table (Examiner notes that placing entries in a memory (table) in the order in which they are input is how conventional computer memory works; Consider “stack” vs. “heap” memory usage and consider database entries based on an arbitrary key value (i.e. how conventional tables are constructed); Of course one can construct a spreadsheet or memory table by ordering the entries in any order including FIFO and LIFO; In any event, this feature is not viewed as itself inventive or particularly unobvious to one having ordinary skill), and wherein each of the motion candidates in the IBC history-based block vector predictor candidate table is associated with processing one or more video blocks received prior to the current video block (Examiner finds this language is simply explaining what was already interpreted elsewhere in the claim, i.e. the history based BVs are from blocks already processed, which is inherent since the data would not be available for consideration for the current block if not already processed itself; He, ¶ 0179:  teaches that the IBC block vector candidates are only valid if they are connected to an already-constructed block, i.e. history-based); constructing a first candidate list at least by checking at least one motion candidate of the IBC history-based block vector predictor candidate table to determine whether to add the at least one motion candidate from the IBC history-based block vector predictor candidate table to the first candidate list (Examiner interprets this limitation as checking the validity of the candidates chosen to fill the candidate list; He, ¶ 0007:  teaches there are several approaches to filling the candidate list, including using default block vectors; He, ¶ 0161:  teaches how at most two BV predictors are chosen from a list of six BV candidate predictors wherein two of the candidate predictors are history-based (i.e. last [used]); Examiner finds these evaluated subsets described in paragraph [0161] are the claimed candidate tables; entries are referenced by index just as a table of values is referenced by indexing into the table), wherein the first candidate list is an IBC merge candidate list or an IBC predictor motion candidate list (He, ¶ 0006:  teaches IBC merge candidate list construction); determining reference samples of the current video block based on a motion candidate of the first candidate list (He, ¶ 0138:  teaches the reconstructed samples of the current picture are used as reference samples that are pointed to by “motion” vectors; Examiner notes that in the parlance of intra-coding, block vectors represent “motion” in that they are handled essentially the same way as true temporal motion vectors, even though they are, strictly speaking, spatial and hence do not represent true motion), wherein the reference samples are restricted within a predefined searching range, and a size of the predefined searching range is related to a size of a coding tree unit including the current video block (Neither Panusopone nor He appears to teach the search range is based on the block size, i.e., CTU size; Laroche, ¶ 0124 and corresponding table:  teaches the search area is based on the coding tree block sizes (CTB)), and wherein determining the reference samples of the current video block based on the motion candidate of the first candidate list comprises:  deriving a second position based on a first position indicated by the motion candidate, wherein the first position is outside the predefined search range and the second position is within the predefined search range (Laroche, e.g. ¶¶ 0041 and 0130:  teaches restricting the search range for IBC mode such that some candidates would be invalid (sometimes termed “unavailable” in the art) as being outside the defined search range), wherein the first position is (X1, Y1) and is indicated by a first motion vector (Bx1, By1) related to the motion candidate, wherein the second position is (X2, Y2), wherein X2=X1–p×M and Y2=Y1–q×N, wherein M and N are numbers related to the size of the coding tree unit, and wherein q and p are positive integers, and determining the reference samples of the current video block based on the second position (Examiner interprets this limitation as saying the search range is restricted to integer multiples of the MxN dimensions of the CTU; This is prior art knowledge according to Section IV of Xu’s IBC in HEVC SSC extensions paper listed on the IDS dated 12/03/2020; So, for the x-coordinate, a position range is defined as some multiple p of the M dimension and for the y-coordinate, a position range is defined as some multiple q of the N dimension; According to Xu Section 3(B), IBC can use MxN reference blocks, which is known prior art; None of He, Laroche, or Panusopone appears to teach what Liu teaches regarding IBC search range limitations; Liu, ¶¶ 0071–0072, 0084, and Figs. 11 and 12:  teach clipping an IBC block vector predictor candidate to reference a valid reference area by subtracting horizontal and vertical offsets from the x-coordinate and y-coordinate so that the reference block falls within a closer search range (e.g. within a tile or slice); The claimed offset term subtracting an offset from a position to achieve another position utilizes a dimension and a multiplier, which allows for non-overlapping block adjustments (subtractions); In other words, this formula is how you move from block to block within an image; Examiner notes Liu’s blocks are at integer CTU positions as Xu’s teachings reinforce; Xu is not officially relied upon for the rejection because Liu is viewed as teaching the offset term is a multiple of the CTU size); and performing the conversion based on at least the reference samples (He, ¶ 0005:  teaches the signaling of IBC mode dictates a specified manner of constructing a candidate list for IBC), wherein the IBC history-based block vector predictor candidate table is constructed according to a different construction method than that for an inter history-based motion vector predictor candidate table, the IBC merge candidate list is constructed according to a different construction method than that for an inter merge candidate list, and the IBC predictor motion candidate list is constructed according to a different construction method than that for an inter predictor motion candidate list (He, ¶ 0005:  teaches the signaling of IBC mode dictates a specified manner of constructing a candidate list for IBC (block vectors) and teaches absence of IBC mode signaling dictates a different specified manner of constructing a candidate list of motion vectors; see also He, ¶‌ 0160:  teaching the separation of intraBC and inter merge helps keep more meaningful candidates in the list; He, ¶ 0212:  teaches padding is different between inter prediction and IBC (block vectors, instead of motion vectors); Examiner notes Applicant’s original claim 3 evidences that inter merge or inter predictor motion candidate list are obvious equivalents since claim 3 did not express a preference one way or the other; Examiner notes the same is true of original claim 3 with respect to IBC).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Panusopone, with those of He, because both references are drawn to the same field of endeavor and because He provides further details on the characteristics of IntraBC mode as more generally described in Panusopone.  Therefore, at the least the combination represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Panusopone and He used in this Office Action unless otherwise noted.
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Panusopone and He, with those of Laroche, because all three references are drawn to the same field of endeavor and because Laroche provides further details on the characteristics of IntraBC mode as more generally described in Panusopone and He.  Therefore, at the least the combination represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Panusopone, He, and Laroche used in this Office Action unless otherwise noted.
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Panusopone, He, and Laroche, with those of Liu, because all four references are drawn to the same field of endeavor and because Liu provides further details on clipping block vectors (BV) of IntraBC mode as more generally described in Panusopone and He.  Therefore, at the least the combination represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Panusopone, He, Laroche, and Liu used in this Office Action unless otherwise noted.
Regarding claim 2, the combination of Panusopone, He, Laroche, and Liu teaches or suggests the method of claim 1, wherein the IBC mode is a mode that uses sample values of a same video slice for coding the current video block (Panusopone, ¶ 0037:  explains intra block copy mode uses “data from other portions of the same slice”; Examiner notes He’s discussion of using temporal reference pictures in IntraBC mode (e.g. in He’s ¶ 0006) is just one potential embodiment that does not foreclose the conventional use of IntraBC as described in Panusopone).
Regarding claim 6, the combination of Panusopone, He, Laroche, and Liu teaches or suggests the method of claim 1, wherein deriving the second position based on the first position indicated by the motion candidate comprises:  a deriving step of deriving a first motion vector by subtracting M and N from two components of the motion candidate respectively, wherein M and N are pre-defined numbers, and wherein the second position is indicated by the first motion vector (He, ¶ 0216:  teaches motion vector refinement which is adjusting the vector to fall within a boundary; Panusopone, ¶ 0057:  teaches motion vector refinement; see also He, ¶ 0220:  teaching motion vector refinement by subtracting the previous round of invalid motion vectors).
Regarding claim 7, the combination of Panusopone, He, Laroche, and Liu teaches or suggests the method of claim 6, wherein deriving the second position based on the first position indicated by the motion candidate comprises:  repeating the deriving step until the derived first motion vector is the motion vector that indicating the second position (He, ¶ 0011:  explains only valid predictive vectors are added to a candidate list; He, ¶ 0128:  teaches the update process is performed until the list is filled; see also e.g. He, ¶ 0197; see also rationale for claim 6).
Regarding claim 8, the combination of Panusopone, He, Laroche, and Liu teaches or suggests the method of claim 1, wherein deriving the second position based on the first position indicated by the motion candidate comprises:  interpreting the motion candidate as pointing to an upper-left pixel of a valid reference area of the current block (He, ¶ 0188:  teaches block positions are denoted based on their top left pixel).
Regarding claim 9, the combination of Panusopone, He, Laroche, and Liu teaches or suggests the method of claim 1, wherein the conversion generates the current video block from the bitstream (Examiner interprets this as “decoding”; He, ¶ 0052: teaches decoding the bitstream).
Regarding claim 10, the combination of Panusopone, He, Laroche, and Liu teaches or suggests or suggests the method of claim 1, wherein the conversion generates the bitstream from the current video block (Examiner interprets this as “encoding”; He, ¶ 0008:  teaches encoding the current picture blocks into the bitstream).
Claim 11 lists the same elements as claim 1, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 12 lists the same elements as claim 2, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 2 applies to the instant claim.
Claim 16 lists the same elements as claim 6, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 6 applies to the instant claim.
Claim 17 lists the same elements as claim 9, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 9 applies to the instant claim.
Claim 18 lists the same elements as claim 10, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 10 applies to the instant claim.
Claim 19 lists the same elements as claim 1, but in CRM form rather than method form.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 20 lists the same elements as claim 1, but in CRM form rather than method form.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee (US 2020/0154127 A1) teaches intra-block copy (e.g. ¶ 0057) and motion vector refinement (e.g. ¶ 0182).
Xu (US 2018/0124394 A1) teaches intra-block copy and how the reference picture list includes the current picture for such mode (e.g. Abstract).
Li (US 2017/0142418 A1) teaches unification of syntax elements, semantics, etc. between IntraBC and inter-prediction modes (e.g. Abstract).
Ye (US 2017/0289572 A1) teaches BV search range is typically restricted to 4 CTUs for IBC (¶ 0062).
Chang (US 2016/0360205 A1) teaches 4-CTU IBC search (Table 5.2 on page 11).
Xu (US 2018/0234699 A)) teaches a search range for IBC based on coding unit size (e.g. claim 21).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8933.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J HESS/Examiner, Art Unit 2481